Name: 95/481/EC: Commission Decision of 8 November 1995 amending Decision 95/125/EC on the status of France as regards infectious hematopoietic necrosis and viral haemorrhagic septicaemia (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  regions of EU Member States;  agricultural policy;  fisheries
 Date Published: 1995-11-18

 Avis juridique important|31995D048195/481/EC: Commission Decision of 8 November 1995 amending Decision 95/125/EC on the status of France as regards infectious hematopoietic necrosis and viral haemorrhagic septicaemia (Text with EEA relevance) Official Journal L 275 , 18/11/1995 P. 0026 - 0026COMMISSION DECISION of 8 November 1995 amending Decision 95/125/EC on the status of France as regards infectious hematopoietic necrosis and viral haemorrhagic septicaemia (Text with EEA relevance) (95/481/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), as last amended by Directive 95/22/EC (2), and in particular Article 5 thereof, Whereas Member States may obtain for one or more continental or coastal zones the status of approved zone free of certain diseases of fish or molluscs; Whereas by Commission Decision 95/125/EC (3) the status of approved continental zone and approved coastal zone was granted to certain catchment areas and coastal areas in Brittany in respect of infectious hematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS); Whereas France has, by letter dated 1 August 1995, submitted to the Commission evidence in support of granting the status of approved zone for certain other catchment areas and coastal areas in Poitou-Charentes in respect of IHN and VHS; Whereas scrutiny of this information allows this status to be awarded to those catchment areas and coastal areas; Whereas this Decision is in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 95/125/EC is hereby amended as follows: 1. Under 'CATCHMENT AREAS` the following subparagraph is added: 'The following catchment areas in the region of Poitou-Charentes: - the Charente basin, - the SÃ ¨vre Niortaise basin, - the Seudre basin, - the Lay basin, - the upstream part of the Vienne basin to the NouÃ ¢tre dam (department of Indre), - the basins of the Atlantic coastal rivers in the department of VendÃ ©e, - the basins of the coastal rivers in the Gironde estuary in the department of Charente-Maritime.` 2. Under 'COASTAL AREAS` the following subparagraph is added: 'The whole of the Atlantic coast between the northern boundary of the department of VendÃ ©e and the southern boundary of the department of Charente-Maritime.` Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 November 1995. For the Commission Franz FISCHLER Member of the Commission